DETAILED ACTION
This office action is response to 06/07/2021. Claims 1-2, 4-7, 11-12 and 14-20 are amended. Claims 3, 8-10 and 13 cancelled. Claims 1-2, 4-7, 11-12 and 14-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 10-11 in Remarks, filed 06/07/2021, with respect to claims 1-2, 4-7, 11-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over SEO (US 2018/0132031 A1)  in view of ALBINALI (US 2015/0057964 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims1-2, 4-7, 11-12 and 14-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4 and 11, the prior art of record, specifically SEO (US 2018/0132031 A1)  teaches a  method for operating an electronic apparatus, comprising: determining whether the electronic apparatus is worn on a user's body using at least one of a motion sensor and an optical sensor; obtaining sensor data according to a motion of the electronic apparatus using at least one of the motion sensor and the optical sensor when determining that the electronic apparatus is worn on the user's body; comparing the obtained sensor data with at least one reference information stored in the electronic device; determining whether the electronic 
Prior art of record, ALBINALI (US 2015/0057964 A1) teaches a method for determining if a wearable device is worn by a wearer, the method comprising: sampling, by a wearable device comprising a motion sensor, for a predetermined time step a signal of the motion sensor indicating a motion of the wearable device; determining an orientation of the wearable device from the signal; detecting a movement of the wearable device based on a difference between the first orientation and at least one previously determined orientation; storing into an array of flags a flag that indicates detection of movement of the wearable device, wherein each flag in the array of flags indicates whether there has been detection of movement of the wearable device for each of the at least one previously predetermined time steps; and determining that the wearer is wearing the wearable device (Fig. 2C, paragraph 006, generating intensity value for predetermined time and determining if intensity value is above first threshold, paragraph 0107, detection module 320 to calculate an indication of intensity, paragraph 0090, wearable sensor 200 include light sensor that is exposed and measure light levels and include a galvanic response sensor which make contact with user's skin and determine when contact with user's skin and when it is not in contact with a user's skin).

method for detecting a wearing state of a smart wearable device, calculating difference between the first effective mean value and the second effective mean value as a first difference, wherein when the first difference is not less than the first preset difference threshold, the method further comprising: controlling the infrared sensor to emit a third infrared ray, wherein a light intensity of the third infrared ray is set in advance and is not equal to either one of the light intensity of the first infrared ray and the light intensity of the second infrared ray; acquiring a third effective mean value of light intensities of reflection signals of the third infrared ray; and calculating a difference between the first effective mean value and the third effective mean value as a second difference, and if the absolute value of the second difference is less than a second preset difference threshold, outputting that the smart wearable device is in a non-wearing state, if the absolute value of second difference is greater than second preset difference threshold, outputting that the smart wearable device is in a wearing state, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-2, 4-7, 11-12 and 14-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689